Citation Nr: 0515901	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from May 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The April 1996 rating decision found no new and material 
evidence to reopen the claim for service connection.  In a 
May 1999 decision on appeal, the Board also found no new and 
material evidence to reopen the claim.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an April 2001 Order, the Court vacated 
the May 1999 decision and remanded the matter to the Board.  

In a June 2002 decision, the Board determined that there was 
new and material evidence and reopened the claim for service 
connection for DDD of the lumbosacral spine.  The Board 
remanded the case to the RO in August 2003.  After the 
completion of additional development, the Board issued a 
decision in May 2004 in which it denied service connection 
for DDD of the lumbosacral spine on the merits.  The veteran 
appealed that decision to the Court.  Pursuant to a Joint 
Motion to Vacate and Remand, in a January 2005 Order, the 
Court vacated the May 2004 decision and remanded the appeal 
to the Board.  By letter dated in April 2005, the Board 
advised the veteran, through her representative, that there 
was additional time in which to supplement the evidence and 
argument before the Board.  The response from the veteran's 
representative, received in May 2005, has been associated 
with the claims folder.  The case is again before the Board 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

The veteran seeks service connection for DDD of the 
lumbosacral spine.  She alleges that she sustained a back 
injury from heavy lifting while in service.  

The record contains a medical opinion dated in April 2002 
from the veteran's treating VA physician that links the 
veteran's current disorder to her alleged in-service injury.  
The record also contains the report of a VA examination in 
November 2002 in which the examiner opined that the veteran's 
DDD was not medically linked to service and essentially found 
that her arthritis was related to age.  As discussed in the 
Joint Motion to the Court, neither opinion is sufficiently 
definitive for purposes of adjudicating the appeal.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  In this case, as stated in the Joint Motion, the 
duty for a medical examination and opinion has been 
triggered.  A remand is required to secure this evidence.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
etiology of the DDD of the lumbosacral 
spine.  The RO should advise the veteran 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.  

The claims folder must be made available 
for the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner should review 
all pertinent evidence in the claims 
folder, specifically including service 
medical records (in the manila envelope), 
an April 2002 statement from a VA 
physician (tabbed in yellow on the 
right), and the report of the November 
2002 VA examination (tabbed in yellow on 
the right).  The physical examination 
should include all indicated tests and 
studies deemed necessary by the examiner.  

Based on current examination findings and 
review of the claims folder, the examiner 
is asked to state an opinion as to 
whether it is at least as likely as not 
that the veteran's DDD of the lumbosacral 
spine is related to her period of active 
service.  For purposes of this opinion, 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should supply a 
complete explanation for the opinion.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examination report 
should so state. 

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


